Citation Nr: 9913372	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for left shoulder 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1971 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Denver Regional 
Office (RO) July 1995 rating decision which denied service 
connection for bilateral hearing loss, residuals of a right 
ankle fracture, left shoulder osteoarthritis, bilateral heel 
spurs, and pseudofolliculitis.

By July 1996 RO rating decision, service connection was 
granted for bilateral heel spurs and pseudofolliculitis, and 
noncompensable ratings were assigned each disability; the 
veteran has not filed a notice of disagreement with regard to 
the ratings assigned those disabilities.  The July 1996 
favorable action by the RO as to service connection for 
bilateral heel spurs and pseudofolliculitis renders the 
claims moot as a full grant of the benefit sought pursuant to 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App.329 (1995) that a notice of 
disagreement to a service connection claim translated into a 
notice of disagreement for other "down-stream element[s]" 
such as the rating assigned or the effective date of the 
award).  


FINDINGS OF FACT

1.  The veteran's left ear auditory thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz are 0, 5, 5, 25, and 30 
decibels, respectively; his speech recognition ability in 
that ear is 100 percent correct; such impaired hearing does 
not constitute a disability for VA compensation purposes.

2.  There veteran's right ear hearing disability is shown to 
have likely had its origin in active service.

3.  The evidence demonstrates that the current residuals of a 
right ankle injury are likely the result of trauma sustained 
during active service.

4.  Osteoarthritis of the left shoulder was not evident in 
service or manifest to a compensable degree within 1 year 
thereafter; there is no competent (medical) evidence of 
record showing a current diagnosis of left shoulder 
osteoarthritis or a link between any such current disability 
to symptoms of pain reported in service.


CONCLUSIONS OF LAW

1.  The veteran's left ear impaired hearing is not a 
disability within the meaning of the applicable regulatory 
criteria.  38 C.F.R. § 3.385 (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his right ear hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, his residuals of a right ankle injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for left shoulder osteoarthritis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including arthritis and sensorineural hearing loss, if the 
pertinent disability becomes manifest to a compensable degree 
within 1 year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran had more than 23 years of continuous active 
service.  He and his accredited representative have suggested 
that a significant portion of his service medical records is 
missing; a review of the claims folder reveals that medical 
records prior to May 1976 are unavailable, including service 
induction medical examination report.  When complete service 
medical records are unavailable, the obligation of the Board 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The veteran's available service medical records reveal a 
diagnosis of right ear high frequency hearing loss on medical 
examination in January 1986, January 1991 and May 1994; in 
January 1986, auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 5, 5, 5, 40, and 30 decibels, 
respectively, in the right ear, and 10, 0, 5, 15, and 5 
decibels, respectively, on the left (his hearing acuity is 
shown to have slightly deteriorated in both ears at the time 
of the May 1994 examination).  In November 1992, he reported 
a history of shoulder pain and stiffness since 1989; 
X-ray study of the shoulders was normal, showing no evidence 
of degenerative changes.  In November 1993, he complained of 
left shoulder pain; on examination, the shoulder was tender, 
but there was no evidence of joint swelling and the range of 
motion was full.  On retirement medical examination in May 
1994, he reported a history of swollen or painful joints, 
arthritis, rheumatism, or bursitis, and "foot trouble."  
His upper extremities were found to be normal on service 
retirement clinical evaluation conducted in May 1994.  

On VA medical examination in June 1995, the veteran indicated 
that he had left shoulder arthritis and a history of 
bursitis, productive of pain and stiffness since 1990.  He 
indicated that he had a chipped bone in the right foot which 
was productive of pain, especially on prolonged walking, 
standing, or running.  X-ray study of the left shoulder was 
normal; X-ray study of the right ankle revealed evidence of 
an old, healed fracture of the tip of the lateral malleolus 
and an abnormal widening of the lateral aspect of the right 
tibiotalar joint.  On examination, history of left shoulder 
bursitis with insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof was reported.  Old, healed fracture of the right 
lateral malleolus with post-injury changes on tibiotalar 
joint was diagnosed.

On VA audiological examination in June 1995, auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
0, 5, 10, 40, and 40 decibels, respectively, in the right 
ear, and 0, 5, 5, 25, and 30 decibels, respectively, on the 
left; speech recognition ability using the Maryland CNC tests 
was 88 percent correct in the right ear, and 100 percent 
correct on the left.  

Post-service medical records from July 1994 to July 1996 
reveal intermittent treatment associated with various 
symptoms and illness, including painful right foot and ankle.  
The veteran does not appear to have reported any left 
shoulder symptomatology during this period of treatment, but 
X-ray study of the right foot in July 1994 revealed evidence 
of abnormality involving the distal fibula.  

At a January 1999 Travel Board hearing, the veteran testified 
that he did not sustain any injury, trauma, or experience any 
symptomatology involving the right ankle or the left shoulder 
prior to active service.  He indicated that he initially 
strained his left shoulder working in a warehouse between 
1985 and 1987 and has experienced recurrent shoulder pain 
since that time (but denied receiving ongoing medical 
treatment for any left shoulder symptomatology or 
disability).  With regard to his right ankle, he did not 
remember any specific injury or trauma during active service, 
but he was certain that he did not experience any right ankle 
symptoms or disabilities prior to service, that he noticed 
the onset of right ankle pain, swelling, and discomfort 
during service (primarily associated with strenuous physical 
activity), and that post-fracture residuals were shown both 
during active service and on VA medical examination in June 
1995.  Regarding his current hearing impairment, he indicated 
that he did not experience any hearing problem or significant 
noise exposure prior to service, and that his current hearing 
loss disability was the result of noise exposure in service.  

Based on the foregoing, the Board finds that the claims of 
service connection for a chronic left shoulder disability and 
left ear hearing loss are not well grounded, but that the 
evidence supports service connection for residuals of a right 
ankle injury and right ear hearing loss.

With regard to the claim of service connection for residuals 
of a right ankle injury, the veteran's available service 
medical records do not reveal any report or findings of 
injury, trauma, or persistent symptomatology during service.  
However, such records also do not reveal that any right ankle 
symptomatology or chronic disability pre-date his service 
entrance.  As indicated above, he had more than 23 years of 
continuous active service; radiographic evidence or right 
ankle pathology was shown on examination in July 1994, only a 
few days after his retirement from active service.  Residuals 
of an old, healed right ankle injury were shown by X-ray 
evidence and diagnosed on VA medical examination in June 
1995.  Thus, although the veteran was unable to point to any 
specific right ankle trauma in service, his contention that 
the current right ankle disability is the result of in-
service rather than pre-service cause is uncontradicted by 
any available evidence of record; a medical diagnosis of 
residuals of a right ankle injury was shown within a very 
short time after his service retirement (on medical 
examination in June 1995).  Accordingly, resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the residuals of a right ankle injury are likely to have 
been incurred in active service.

With regard to the claim of service connection for bilateral 
hearing loss, the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold level in any of the frequencies 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999) (Court), in 
Hensley, 5 Vet. App. at 160, indicated that § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service."  Id. at 160, 
citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As indicated above, the veteran had more than 23 years of 
active service; however, portions of his service medical 
records are missing, including his service entrance medical 
examination report; the available service records reveal a 
diagnosis of right ear hearing loss during active service, 
including on service retirement medical examination in May 
1994; service medical records do not suggest that his right 
ear hearing impairment had its onset prior to service.  The 
veteran's credible January 1999 hearing testimony (that the 
hearing impairment developed as a result of in-service noise 
exposure) is not contradicted by any available evidence of 
record; right ear hearing loss disability was diagnosed in 
service.  Thus, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that his current right ear 
hearing loss is likely to have developed during active 
service.  

However, the evidence of record, as discussed more fully 
above, does not reveal a current medical diagnosis of left 
ear hearing disability within the meaning of 38 C.F.R. 
§ 3.385.  Although his hearing acuity in that ear is shown to 
have been decreased both during active service and 
thereafter, such decreased hearing acuity does not constitute 
a disability for which service connection may be granted 
under 38 C.F.R. § 3.385.  The Board is mindful of his 
contention that he currently experiences hearing loss in both 
ears, and that such loss is related to noise exposure in 
service.  However, absent evidence of current left ear 
hearing disability, as defined by law above, the claim must 
be denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

With regard to the claim of service connection for left 
shoulder osteoarthritis, veteran's available service medical 
records reveal reports of left shoulder pain, but 
osteoarthritis was never diagnosed or shown by X-ray evidence 
at any time during active service or thereafter.  Although he 
received intermittent medical treatment associated with 
various disabilities after service separation, left shoulder 
osteoarthritis was never diagnosed during such treatment.  On 
VA medical examination in June 1995, the examiner indicated 
that there was insufficient evidence to warrant a diagnosis 
of a left shoulder disability.  Overall, the evidence of 
records fails to disclose the presence of left shoulder 
osteoarthritis of service origin.  In the absence of a 
current medical diagnosis of a chronic disability, the claim 
must be denied as not well grounded.  Brammer, 3 Vet. App. 
223.  

The Board is mindful of the veteran's contention that he 
currently has left shoulder osteoarthritis and that it had 
its onset during active service.  However, as he is a layman, 
he is not qualified to render a medical diagnosis of a 
chronic disease, nor may he provide the etiological link 
between symptomatology which he experienced during service 
and his current symptomatology.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  In order 
to establish the presence of a chronic disease or disability, 
and to show the etiological link between such disability and 
service, competent medical evidence is required.  See 
Libertine, 9 Vet. App. at 522.  The Board stresses that, 
while the veteran is competent to testify with regard to the 
nature of the current symptoms as well as those he 
experienced in the past, see Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is not competent to render a medical 
opinion as to the origin or etiology of any left shoulder 
disability which he he may now experience. 

Finally, the Board notes that it is not contended by or 
behalf of the veteran that the claimed left ear hearing loss 
and/or left shoulder osteoarthritis are related to any 
combat-related events.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is inapplicable to his claims. 

Although the veteran's claims have been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence or 
availability of any medical evidence that has not already 
been obtained that would well ground his claims.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for residuals of a right ankle injury is 
granted.

Service connection for left shoulder osteoarthritis is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

